DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re. Claims 1, 11, the claims recite the limitation: “… the first temporal base layer occurring at a first time instance, wherein each respective temporal base layer is configured to predict a frame of video content at a particular time within the encoded video bit stream … based on the identified transmission error, switching, at the first time instance, from decoding the first spatial layer of the encoded video bit stream to decoding a back-up spatial layer of the encoded video bit stream, the back-up spatial layer comprising a second temporal base layer at a second time instance unaffected by the transmission error for the respective data packet.”.

(1) The applicant’s specification does appear to disclose or describe limitations such as: “base layer occurring at a first time instance”, “based on the identified transmission error, switching, at the first time instance”, “the back-up spatial layer comprising a second temporal base layer at a second time instance unaffected by the transmission error for the respective data packet.”

Re. Claims 2, 4, 12, 14, the claims recite the limitation: “… while switching from decoding the first spatial layer of the encoded video bit stream to decoding the back-up spatial layer, reinitializing …” [claims 2, 12], “the encoded video bit stream shifted the second temporal base layer from the first time instance …” [claims 4, 14]. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 & 11 recite the limitation "… a first temporal base layer for a first spatial layer … first temporal base layer occurring at a first time instance, wherein each respective temporal base layer … for a respective spatial layer … decoding the first spatial layer of the encoded video bit stream to decoding a back-up spatial layer …". (bolded emphasis added to accentuate insufficient antecedent basis).

(1) The claims recite: “a first spatial layer”, “a first temporal base layer”, “a respective spatial layer”, “a back-up spatial layer”. However, it is not clear if the first spatial layer is the respective spatial layer or the back-up spatial layer or a separate spatial layer all together. For the purposes of examination, the limitation is interpreted as: “a first temporal base layer for a first spatial layer … first temporal base layer occurring at a first time instance, wherein the first temporal base layer … for the spatial layer … decoding the first spatial layer of the encoded video bit stream to decoding a back-up spatial layer …”.

Claims 4 & 14 recite the limitation "… when encoding the video bit stream into the encoded video bit stream …". (bolded emphasis added to accentuate insufficient antecedent basis).

(1) For the purposes of examination, the limitation is interpreted as: “… when the encoded video bit stream was encoded.”.


















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bracha et al., hereinafter referred to as Bracha (US 2015/0281709 A1) in view of Hannuksela et al., hereinafter referred to as Hannuksela (US 2014/0218473 A1). 

	As per claim 1, Bracha discloses a method (Bracha: Abstract.) comprising:
(Bracha: [0064]-[0070]; Chipset 1005 may provide intercommunication among processor 1010, memory 1012, storage 1014, graphics processor 1015, applications 1016, or radio 1018.), a plurality of data packets (i.e., frames 105) corresponding to an encoded video bit stream (Bracha: Figs. 1-2; Paras. [0035], [0036] disclose receiving video frames 105 corresponding to an encoded video bit stream.), the encoded bit stream scalable into a plurality of spatial layers (Bracha: Para. [0039] discloses the encoded bit stream is scalable from a lowest-perceived quality level to the best-perceived quality level.);
identifying, by the data processing hardware, a transmission error (i.e., packet loss) for a respective data packet of the plurality of data packets (Bracha: Paras. [0056], [0057] disclose detecting network congestion that results in loss of a key frame of the encoded stream.), the respective data packet comprising a first temporal base layer for a first spatial layer of the encoded video bit stream (Bracha: Paras. [0056], [0057] disclose the hierarchical stream structure includes a first temporal base layer for a first spatial layer of the encoded video bit stream.), (Bracha: Para. [0036] discloses through inter-layer prediction, a dependent enhancement layer sample is predicted from lower layer pictures, such as a temporal base layer.); and
based on the identified transmission error, switching, by the data processing hardware (Bracha: Paras. [0056], [0057], [0063] disclose in order to compensate for the packet loss or frame loss, the encoded bit stream may be modified by increasing/decreasing quality layer level by replacing a key frame lost from the encoded bit stream with a duplicate key frame decoded from the secondary stream. In other words means switching to a different spatial layer that reduces bitrate for the new perceived quality level. The different spatial layer can come from a second bitstream which is unaffected by the transmission error for the respective packet frame that was lost.). 
However Bracha does not explicitly disclose “… the first temporal base layer occurring at a first time instance … a second temporal base layer at a second time instance …”.
Further, Hannuksela is in the same field of endeavor and teaches the first temporal base layer occurring at a first time instance and a second temporal base layer at a second time instance (Hannuksela: Para. [00413] disclose the enhancement layer uses base layer (BL) pictures from different time instants (e.g. EL1 picture uses BL0 and BL1 for referencing).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bracha and Hannuksela before him or her, to modify the video coding system of Bracha to include the first and second time instance feature as described in Hannuksela. The motivation for doing so would have been to improve video compression efficiency by facilitating changing inter-view prediction relations in the middle of coded video sequences.

	As per claim 2, Bracha-Hannuksela disclose the method of claim 1, further comprising, while switching from decoding the first spatial layer of the encoded video bit stream to decoding the back-up spatial layer, reinitializing, by the data processing hardware, the first spatial layer of the encoded video bit stream (Bracha: Para. [0057] discloses a key frame may be iteratively re-coded beyond a base quality layer to achieve a PSNR target associated with an eMOS of 4 rather than 4.5.).

	As per claim 3, Bracha-Hannuksela disclose the method of claim 2, wherein reinitializing the first spatial layer of the encoded video bit stream comprises retransmitting the respective packet comprising the first temporal base layer for the first spatial layer of the encoded video bit stream (Bracha: Para. [0063] discloses hierarchy logic 940B may further initiate a request to retransmit the lost/late frame.).

	As per claim 11, Bracha discloses a system (Bracha: Abstract.) comprising:
data processing hardware (Bracha: [0064]-[0070]; Processor 1010.); and
memory hardware in communication with the data processing hardware (Bracha: [0064]-[0070]; Chipset 1005 may provide intercommunication among processor 1010, memory 1012, storage 1014, graphics processor 1015, applications 1016, or radio 1018.), the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising:
receiving a plurality of data packets (i.e., frames 105) corresponding to an encoded video bit stream (Bracha: Figs. 1-2; Paras. [0035], [0036] disclose receiving video frames 105 corresponding to an encoded video bit stream.), the encoded bit stream scalable into a plurality of spatial layers (Bracha: Para. [0039] discloses the encoded bit stream is scalable from a lowest-perceived quality level to the best-perceived quality level.);
identifying a transmission error (i.e., packet loss) for a respective data packet of the plurality of data packets (Bracha: Paras. [0056], [0057] disclose detecting network congestion that results in loss of a key frame of the encoded stream.), the respective data packet comprising a first temporal base layer for a first spatial layer of the encoded video bit stream (Bracha: Paras. [0056], [0057] disclose the hierarchical stream structure includes a first temporal base layer for a first spatial layer of the encoded video bit stream.), (Bracha: Para. [0036] discloses through inter-layer prediction, a dependent enhancement layer sample is predicted from lower layer pictures, such as a temporal base layer.); and
based on the identified transmission error, switching, (Bracha: Paras. [0056], [0057], [0063] disclose in order to compensate for the packet loss or frame loss, the encoded bit stream may be modified by increasing/decreasing quality layer level by replacing a key frame lost from the encoded bit stream with a duplicate key frame decoded from the secondary stream. In other words means switching to a different spatial layer that reduces bitrate for the new perceived quality level. The different spatial layer can come from a second bitstream which is unaffected by the transmission error for the respective packet frame that was lost.). 
However Bracha does not explicitly disclose “… the first temporal base layer occurring at a first time instance … a second temporal base layer at a second time instance …”.
Further, Hannuksela is in the same field of endeavor and teaches the first temporal base layer occurring at a first time instance and a second temporal base layer at a second time instance (Hannuksela: Para. [00413] disclose the enhancement layer uses base layer (BL) pictures from different time instants (e.g. EL1 picture uses BL0 and BL1 for referencing).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bracha and Hannuksela before him or her, to modify the video coding system of Bracha to include the first and second time instance feature as described in Hannuksela. The motivation for doing so would have been to improve video compression efficiency by facilitating changing inter-view prediction relations in the middle of coded video sequences.  

As per claims 12 & 13, the claims recite analogous limitations to claims 2-3 above, and
is/are therefore rejected on the same premise.






Claims 6-10, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bracha in view of Hannuksela in further view of Wang et al., hereinafter referred to as Wang (US 2014/0301436 A1).

	As per claim 6, Bracha-Hannuksela disclose the method of claim 1 (Bracha: Abstract.), 
	However Bracha-Hannuksela does not explicitly disclose “… wherein the encoded video bit stream includes a temporal layer prediction pattern, the temporal layer prediction pattern comprising a plurality of temporal time slots during a temporal period, each temporal time slot associated with one of the temporal base layer or one of a plurality of temporal layers for the corresponding spatial layer.”
	Further, Wang is in the same field of endeavor and teaches wherein the encoded video bit stream includes a temporal layer prediction pattern (Wang: Fig. 10 represents a temporal layer prediction pattern), the temporal layer prediction pattern comprising a plurality of temporal layers and a plurality of temporal time slots during a temporal period, each temporal time slot associated with one of the temporal base layer or one of the plurality of temporal layers for the corresponding spatial layer (Wang: Fig. 10 & Paras. [0027], [0139]-[0153], [0174] disclose access units are time slots. A plurality of temporal layers and a plurality of temporal access units during a temporal period, each temporal access unit associated with one of the temporal base layer. For example, access unit at time t+0 includes the picture t+0 from the enhancement layer and the picture t+0 from the base layer.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bracha-Hannuksela and Wang before him or her, to modify the encoding decoding system of Bracha-Hannuksela to include the temporal layer time slot period feature as described in Wang. The motivation for doing so would have been to improve processing efficiency by providing a cross-layered alignment.

As per claim 7, Bracha-Hannuksela-Wang disclose the method of claim 6, wherein a number of time slots for the plurality of time slots of the temporal period is equal to (Wang: [0027], [0139]-[0153], [0174]; See Table 2.).
However Bracha-Wang do not explicitly disclose “… a number of time slots … equal to 2(i-1) where i corresponds to a number of the temporal layers …”.
Further, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a number of time slots equal to a particular value because the Applicant has not disclosed that a number of time slots equal to 2(i-1) where i corresponds to a number of the temporal layers provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s instant application to perform equally well with Bracha-Hannuksela-Wang because a number of access units or time slots contain a number of temporal layers as cited in Wang table 2, paras. [0152], [0153] and equating a set of units (e.g. time slot) to a particular value (e.g. 2(i-1)) that corresponds to a set of items (e.g. temporal layers) would have been a matter of routine skill in the art.
Therefore, it would have been an obvious matter of design choice to modify Bracha-Wang to obtain the limitation as specified in the claim. The motivation for doing so would have been to improve video coding in multiple layers by providing organized layer configuration.

As per claim 8, Bracha-Hannuksela-Wang disclose the method of claim 6 (Bracha: Abstract.), wherein a number of time slots for the plurality of time slots of the temporal period is independent of a number of the temporal layers (Wang: [0027], [0139]-[0153], [0174]; As illustrated in Table 2, a number of access units for the plurality of access units of the temporal period is independent of a number of the temporal layers.).
	
	As per claim 9, Bracha-Hannuksela-Wang disclose the method of claim 6, wherein a number of spatial layers scaled from the encoded video stream comprising the plurality of spatial layers is independent from a number of time slots for the plurality of time slots during the temporal period (Wang: [0027], [0130], [0139]-[0153], [0174]; A number of spatial layers scaled from the input video stream is independent from a number of access units for the plurality of access units during the temporal period as seen in table 2.).

	As per claim 10, The method of claim 6, wherein, at each spatial layer, the temporal period comprises a plurality of hierarchical temporal layers, the plurality of hierarchical temporal layers comprising at least one temporal layer predicted from a non-base temporal layer (Bracha: [0040]-[0044], [0090]; Encoding the frames into the hierarchical stream further comprises encoding frames of a hierarchically predicted enhancement layer and Wang: [0027], [0130], [0139]-[0153], [0174]; The temporal period comprises a plurality of hierarchical temporal layers.).

As per claims 16-20, the claims recite analogous limitations to claims 6-10 above, and
is/are therefore rejected on the same premise.
 
Allowable Subject Matter
Claims 4-5, 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 08-30-2021